DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
The present application was filed on 06/28/2019, and claims benefit under 35 U.S.C. 119(e) to provisional application No. 62/694,168, filed 07/05/2018.
As such, Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application:
There is no support in the prior filed application for a product invention that is a “A kit” comprising the combination of A and B. Claim 8 as amended recites “A kit comprising (A) at least one of : (i) a set of primers having the nucleotide sequence of GAATGGAAGGCGTTGAATCTGC (SEQ ID NO: 4) and GTTGTGCGCCTGAGTATGTTTGTAA (SEQ ID NO. 5); or (ii) a multiwell plate, wherein wells of the multiwell plate are coated with purified AvrA protein; and (B) a set of primers having the nucleotide sequences of GAGCCACGTTTGGATGTT (SEQ ID NO: 14) and TGAGGAGAGAAGAGGGACCA (SEQ ID NO: 15)”, the language encompassing a kit comprising either of A or B, or alternatively A and B. 
In remarks filed 01/21/2022 Applicant indicates support for amendments to the claims at pages 10 of the provisional application (referring to description of the AvrA serological assay and AvrA expression analysis), page 19 and Table 5 describing the real-time PCR analysis, the second full paragraph of page 20 disclosing IHC analysis using anti-AvrA antibody, the first paragraph of page 21, disclosing the anti-AvrA antibody ELISA, and page 39 disclosing the Wnt1 primers.
As indicated previously, the provisional application fails to provide explicit support in that the provisional application makes no mention or reference to the language “a kit” with respect to the present application inventions described at claim 8, or any reference to providing the combined reagents into a single product invention which could be considered to be a “kit”. Additionally it is noted there is no implicit support. Although each of the primers of SEQ ID NOS. 4 and 5, and 14 and 15, and the multiwell plate having wells coated with AvrA protein are disclosed separately throughout the application specification, these specific components/elements are not disclosed together in any way or as a single invention, nor are they referred to in the specification as used in any one single example. 
For example, the primer sequences of SEQ ID Nos. 4 and 5 are provided in the provisional application at Table 6 (as for AvrA F and AvrA R), and Table 5 is referenced in the provisional application at page 19 in reference to use of real-time PCR of bacteria 16sRNA and Salmonella (total DNA was extracted with primers of Table 5).
The primer sequences of SEQ ID NOS. 14 and 15 are referenced at page 38-39 of the provisional application, in reference to a separate real-time PCR analysis. See SEQ ID NOS. 14 and 15 were the primers for WNT1 (The RT cDNA reaction products were subjected to quantitative real-time PCR using said primers).  
The multiwell plate with wells coated with AvrA protein is referenced in the provisional application at page 21, and is part of a separate assay performed separately from either of those discussed above, see is in reference to Salmonella anti-AvrA antibody ELISA. 
The provisional application makes no reference of or suggestions to combine the differently performed assays or reagents into a singular kit/product invention as presently claimed. 
Additionally, new claims 11 and 12 recites “wherein the primers are configured on a chip or wafer”. In reference to the provisional application, a search of the provisional application indicates no mention of the words “chip” or “wafer” (claim 12), or any reference to the claimed primers as being “fluorescently labeled” (claim 11). No explicit or implicit support could be found. 
 These limitations are considered to be new matter. 
Accordingly, claims 8, 11 and 12 have an effective filing date of 06/28/2019.

Claim Interpretation
Claim 8 uses the transitional phrase “having’ to describe particular nucleotide sequences.	As discussed in MPEP 2111.03 IV, the transitional phrase “having” (or has) must be interpreted in light of the specification to determine whether open (comprising) language or closed (consisting of) language is intended. 
	In the present case, based on the disclosure, for example at paras [0008], [0009], [0037], [0039] and [0081], the language is interpreted as closed (to mean “consisting of” the recited SEQ ID Nos.). 

Election/Restrictions
Applicant’s amendments to the independent claim (claim 8) on 01/21/22 have effectively canceled the elected species of the “an antibody that specifically binds to amino acid residues CGEEPFLPSDKADRY (SEQ ID NO. 30) of AvrA protein”. Accordingly the prior art search has been extended in accordance with MPEP 803.02. The search has been extended to the previously non-elected species of primers. 

Withdrawn Objections/Rejections
The previous rejection of claims under 35 U.S.C. 112(a) regarding insufficient written description over the claim language “an antibody that specifically binds to amino acid residues CGEEPFLPSDKADRY (SEQ ID NO: 30) of AvrA protein” is withdrawn in response to Applicant’s amendments to the claims.
Similarly, the previous rejection of claims under 35 U.S.C. 112(b) is withdrawn in response to Applicant’s amendments to the claims.
The previous rejections of claims under 35 U.S.C. 102  and 35 U.S.C. 103 are withdrawn in response to Applicant’s amendments to the claims.

Specification
The amendment filed 06/28/2019 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
Claim 12 recites “wherein the primers are configured on a chip or wafer”. Applicant indicates support for new and amended claims as indicated in detail previously above (under priority). In particular, Applicant indicates support for new claims at para [0033]. However, para [0033] of the originally filed specifications states “In an alternate embodiment of the diagnostic method of the present invention, the presence of the AvrA protein in a sample is detected via the presence of nucleic acids encoding AvrA protein. Nucleic acids encoding AvrA protein can be detected using any well-known method including, but not limited to, northern blot analysis, reverse- transcriptase PCR, PCR, microarray, and the like. Due to the ease of use, it is generally desirable to detect nucleic acids using a PCR-based approach. In general, this involves contacting the sample with two or more PCR primers which specifically hybridize with nucleic acids encoding AvrA protein or which flank the coding region of AvrA protein, subjecting the sample to multiple steps of PCR amplification and detecting the presence or absence of the amplified sequence (e.g., using gel analysis, blotting methods, or fluorescently-labeled primers). Alternatively,-12- UIC0079US PATENTan oligonucleotide, an aptamer, a cDNA, an antibody, or a fragment thereof, which interacts with at least a portion of the nucleic acids encoding AvrA protein is configured in an array on a chip or wafer and used for detecting nucleic acids encoding AvrA protein.” 
There is no support at para [0033] for primers configured on (i.e., immobilized or provided on) a chip or wafer. Regarding primer sequences, para [0033] supports using primers for PCR, where the primers are used/intended for specifically hybridizing with nucleic acids encoding AvrA protein or which flank the coding region of AvrA protein, subjecting the sample to multiple steps of PCR amplification and detecting the presence or absence of the amplified sequence (e.g., using gel analysis, blotting methods, or fluorescently-labeled primers)
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.  
Claims 8 is drawn to a kit comprising (A) and (B), where (A) comprises at least one of (i) or (ii), where (i) is a set of primers having the nucleotide sequences of GAATGGAAGGCGTTGAATCTGC (SEQ ID NO. 5) and GTTGTGCGCCTTGAGTATGTTGTAA (SEQ ID NO. 6) (AvrA primer sequences), and (ii) is a multiwell plate, wherein the wells of the multiwell plate are coated with purified AvrA protein; and (B) a set of primers having the nucleotide sequences of GAGCCACGAGTTTGGATGTT (SEQ ID NO: 14) and TGAGGAGAGAAGAGGGACCA (SEQ ID NO. 15) (Wnt1 primer sequences).
The claims are directed to a law of nature, specifically a nature based product (i.e., a set of primers having the nucleotide sequences of SEQ ID Nos. 5 and 6; and also a set of primers having nucleotide sequences of SEQ ID Nos. 14 and 15).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception(s) because the primer sequences (for either of AvrA and Wnt1) encompass fragments of naturally occurring nucleic acids from Salmonella (encoding AvrA protein), and (Wnt1) a naturally occurring gene sequence encoding proteins expressed in humans (and other species, such as mouse).
Applicant has amended to omit the Applicant elected species (AvrA antibodies). However, as indicated previously the language recited at claim 8, encompasses a kit comprising the primer sequences (SEQ ID Nos. 5 and 6, primers specific for detection of AvrA, and as amended SEQ ID Nos. 14 and 15, primers for Wnt1). As discussed briefly previously and above, the primer sequences as claimed do not represent non-naturally occurring sequences, rather these nucleotide sequences (the primer sequences at claim 8) encompass fragments of naturally occurring nucleic acids that exist in nature. See MPEP 2106.04(b), isolated DNA molecules and primers have been identified as natural phenomena or products of nature. 
MPEP 2106.04(b) II also notes that “[P]roduct of nature exceptions include both naturally occurring products and non-naturally occurring products that lack markedly different characteristics from any naturally occurring counterpart.”. MPEP 2106.04(c)(II)(A) then states that the naturally occurring counterpart for a non-naturally occurring single-stranded nucleic acid (e.g., a primer or a probe) derived from one strand of a double-stranded naturally occurring nucleic acid is the naturally occurring strand from which the non-naturally occurring nucleic acid was derived. More specifically, if a claimed non-naturally occurring single stranded primer was derived from the sense strand of a naturally occurring double-stranded nucleic acid, the naturally occurring counterpart is the sense strand of the naturally occurring nucleic acid.
In this case, the claimed primers are considered products of nature (since products of nature are considered to be either naturally occurring products or non-naturally occurring products that lack any markedly different characteristics from their naturally occurring counterparts). In the present case, the claimed primers do not appear to show sequence differences relative to the naturally occurring strand of naturally occurring nucleic acids from which they were designed.
Since the claimed primer sequences of independent claim 8 do not contain or require any non-naturally occurring elements (e.g., such as a label or a non-naturally occurring base or linkage), the claimed products have no markedly different structural features relative to their non-naturally occurring counterparts. 
The claimed products also appear to lack any markedly different functional properties since, like their naturally occurring counterparts, they hybridize to complementary nucleic acids. See also MPEP 2106.04(c)(II)(C)(2), where oligonucleotide primers are described as lacking markedly different structural and functional characteristics. 
For these reasons, claim 8 is further directed to a judicial exception, specifically a product of nature, when the kit comprises (ii), the primer sequences (SEQ ID Nos. 5 and 6, and SEQ ID Nos. 14 and 15).
Because the primer sequences of claim 8 are naturally occurring and are not markedly different from what exists in nature, the kit as claimed is considered a product of nature. Although these two reagents may not be naturally occurring in combination (do not necessarily occur together in nature), and although the claim encompasses embodiments where the kit (see at (A)) may further include a multiwell plate at claimed, there is no evidence of record to support that simply providing the two products together as part of a “kit” as claimed (or providing with a multiwell plate as claimed), changes the biological natural functions or activities of the recited primers themselves. There is no indication from the originally filed specification, or evidence to support, that providing these two reagents in combination as part of a “kit” as claimed has any characteristics that are different form the naturally occurring counterparts.  
Although discussed briefly above that claim 8 does further recite a multiwell plate, wherein wells of the multi-well plate are coated with purified AvrA protein, it is further noted that (A) recites the language “at least one of” (i) and (ii), thereby indicating that this is not a required component of the kit. However, even if the kit was amended to recite the kit multiwell plate component as a required feature of the kit, it is noted that the primer sequences are still recited as independent reagents of the kit, and their further inclusion as part of a kit with the multiwell plate would not support or indicate evidence that these primer sequence reagents provided in combination in “kit” form has any characteristics that are different form the naturally occurring counterparts.  
The judicial exception is not integrated into a practical application because the only element in the claims other than the judicial exception(s) is a requirement for the primers to be present in a kit (the invention is directed to a kit). This requirement is no more than extra-solution component in an attempt to link the products of nature to a particular technological environment. See MPEP 2106.05(g) and 2106.05(h).  There is no additional elements beyond the judicial exception(s) (i.e., the antibody, the primers).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception(s) because the only additional element recited in the claims is a requirement for the antibody and primers to be provided in a kit, which see as discussed above is no more than an extra-solution component.
In view of the foregoing, claim 8 is directed to ineligible subject matter.

Response to Arguments
Applicant's arguments filed 01/21/2022 have been fully considered but they are not persuasive for the following reasons.
Regarding priority, Applicant argues the disclosure of the provisional application supports components of the claimed kit (remarks page 3). Specifically Applicant refers to the second full paragraph of page 10 describing the AvrA serological assays and AvrA expression analysis, first paragraph of page 19 and Table 5 describing real-time PCR analysis, the second full paragraph of page 20 discloses IHC analysis of intestinal tissue using an anti-AvrA antibody, the first paragraph of page 21 disclosing an anti-AvrA antibody ELISA; and the first paragraph at page 39 discloses the claimed Wnt1 primers, arguing each of which provides a basis for the claimed kit.
However, see as indicated in detail above, the provisional application fails to provide either explicit or implicit support. Regarding the lack of explicit support, see the provisional application makes no mention or reference to the language “a kit” with respect to the present application inventions described at claim 8, or any reference to providing the combined reagents into a single product invention which could be considered to be a “kit”. Additionally, it is noted there is no implicit support. Although each of the primers of SEQ ID NOS. 4 and 5 and 14 and 15, and the multiwell plate having wells coated with AvrA protein are disclosed separately throughout the application specification, these specific components/elements are not disclosed together in any way or as a single invention, nor are they referred to in the specification as used in any one single example. 
For example, the primer sequences of SEQ ID Nos. 4 and 5 are provided in the provisional application at Table 6 (as for AvrA F and AvrA R), and Table 5 is referenced in the provisional application at page 19 in reference to use of real-time PCR of bacteria 16sRNA and Salmonella (total DNA was extracted with primers of Table 5).
The primer sequences of SEQ ID NOS. 14 and 15 are referenced at page 38-39 of the provisional application, in reference to a separate real-time PCR analysis. See SEQ ID NOS. 14 and 15 were the primers for WNT1 (The RT cDNA reaction products were subjected to quantitative real-time PCR using said primers).  
The multiwell plate with wells coated with AvrA protein is referenced in the provisional application at page 21, and is part of a separate assay performed separately from either of those discussed above, see is in reference to Salmonella anti-AvrA antibody ELISA. 
The provisional application makes no reference of or suggestions to combine the differently performed assays or reagents into a singular kit/product invention as presently claimed. 
Additionally, new claim 12 recites “wherein the primers are configured on a chip or wafer”. No explicit or implicit support could be found for the primers configured (immobilized) on a chip or wafer.
Regarding remarks at page 4, the previous rejections of claims under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) are withdrawn in response to Applicant’s amendments to the claims.
Regarding remarks at page 5, Applicant argues the rejection of claims under 35 U.S.C. 101, specifically arguing that the kit comprising a combination of (A) and (B) is not a combination found in nature. However, see as indicated in detail above, because the primer sequences of claim 8 are naturally occurring and are not markedly different from what exists in nature, the kit as claimed is considered a product of nature. Although these two reagents may not be naturally occurring in combination (do not necessarily occur together in nature), and although the claim encompasses embodiments where the kit (see at (A)) may further include a multiwell plate at claimed, there is no evidence of record to support that simply providing the two products together as part of a “kit” as claimed (or providing with a multiwell plate as claimed), changes the biological natural functions or activities of the recited primers themselves. There is no indication from the originally filed specification, or evidence to support, that providing these two reagents in combination as part of a “kit” as claimed has any characteristics that are different form the naturally occurring counterparts.  
Regarding remarks at pages 5-6, the previous rejections of claims under 35 U.S.C. 102 and 35 U.S.C. 103 are withdrawn in response to Applicant’s amendments to the claims.

Allowable Subject Matter
Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN J MARCSISIN whose telephone number is (571)272-6001. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLEN J MARCSISIN/Primary Examiner, Art Unit 1641